F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 5 1998
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 EDDIE THOMAS, SR.,

          Petitioner-Appellant,
                                                        No. 98-6248
 v.                                              (D.C. No. CIV-97-1498-T)
                                                       (W.D. Okla.)
 STEVE HARGETT, Warden,

          Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


      On July 23, 1996, Mr. Thomas entered a plea of guilty in state court to two

counts of first degree rape and was sentenced to concurrent 35-year terms of

imprisonment. The defendant failed to file a notice of appeal within the ten days

allotted by Oklahoma law and consequently, the judgment of his conviction




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
became final. See Okla. Stat. tit. 22, Ch. 18, App., Rule 4.2(A). 1 In his post-

conviction application, Thomas through court-appointed counsel challenged his

conviction on the ground that he was denied effective assistance of counsel

during the critical ten days following his guilty plea and sentencing. After holding

an evidentiary hearing on the matter, the state trial court concluded that Thomas

“failed to show that he was denied an appeal through no fault of his own or that

other circumstances beyond his control should relieve him of accountability for

his potential appeal.” The Oklahoma Court of Criminal Appeals affirmed.

      Pursuant to 28 U.S.C. § 2254, Thomas filed in the district court a federal

habeas challenge to his conviction on the same ineffective assistance of counsel

ground. The district court found no evidence in the record rebutting the

presumption of correctness attached to the state court’s factual determinations of

Thomas’ denial of appeal, see 28 U.S.C. § 2254(e)(1), 2 and concluded that

      1
          Rule 4.2(A) requires:

              In all cases, to appeal from any conviction on a plea of guilty or nolo
              contendere, the defendant must have filed in the trial court clerk’s
              office an application to withdraw the plea within ten (10) days from
              the date of the pronouncement of the Judgment and Sentence, setting
              forth in detail the grounds for the withdrawal of the plea and
              requesting an evidentiary hearing in the trial court.
      2
          28 U.S.C. § 2254(e)(1) states:

              In a proceeding instituted by an application for a writ of habeas
              corpus by a person in custody pursuant to the judgment of a State
                                                                        (continued...)

                                           -2-
Thomas’ claim is procedurally barred. In a subsequent order, the district court

denied Thomas’ pro se request for a certificate of appealability and, pursuant to

28 U.S.C. § 1915(a)(3), 3 denied Thomas’ motion to proceed on appeal without

paying this court’s filing fee because the appeal was not taken in good faith.

Thomas now asks this court to grant him leave to proceed in forma pauperis and

to grant a certificate of appealability.

      Upon careful review of the record, we find that the district court properly

denied Thomas’ application for a certificate of appealability. 4 Thomas asserts that

newly discovered evidence -- six affidavits signed after his state evidentiary

hearing -- rebuts any presumption of correctness attached to the state court’s

findings. However the contents of the affidavits (most of which were reviewed by

the district court) shed no light on the issue before the state court: whether

Thomas was denied an appeal through no fault of his own. As a result, Thomas



      2
          (...continued)
                court, a determination of a factual issue made by a State court shall
                be presumed to be correct. The applicant shall have the burden of
                rebutting the presumption of correctness by clear and convincing
                evidence.
      3
        “An appeal may not be taken in forma pauperis if the trial court certifies
in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3).
      4
        Thomas’ request to proceed without prepayment of costs and fees is
granted. However, this court need not decide whether Thomas’ appeal was taken
in good faith in light of our determination that a certificate of appealability should
be denied.

                                           -3-
offers no “clear and convincing evidence” rebutting the presumption of

correctness afforded to the state court factual findings regarding his denial of

appeal. We also agree that the affidavits contain no colorable showing of factual

innocence.

      Therefore, we DENY Thomas’ petition for a certificate of appealability,

and DISMISS his appeal.

      The mandate shall issue forthwith.



                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge




                                         -4-